Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11 May 2021 and 19 August 2021 are acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.  See attached copy of PTO-1449.

Response to Restriction
2.	Applicant's election with traverse of Group I (Claims 1-13 and 16-17) in the reply filed on 20 October 2021 is acknowledged.  The traversal is on the ground(s) that there would not be an undue burden to examine all of the claims together.  This is not found persuasive because a search for the composition would not necessarily result in the same steps of making the composition, or the same steps of administering the composition, as instantly claimed. 
The requirement is still deemed proper and is therefore made FINAL.

Status of Application
3.	The instant application was filed 18 February 2020.  Claims 1-17 are currently pending.  Claims 14-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant 

Claim Objections
4.	Claim 1 is objected to because of the following informalities: “application skin tissue” should instead recite “application to skin tissue”.  Appropriate correction is required. 

Claim Rejections – 35 U.S.C. 112(b)
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 1-13 and 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
7.	Claim 1 recites the limitation "the cannabinoid composition" in line 6.  There is insufficient antecedent basis for this limitation in the claim. Although the claim is directed to a cannabinoid mixture, it is unclear if the recitation of cannabinoid composition instead refers to the entire composition, i.e., the transdermal delivery composition, or just the mixture of CBD and THC.  Clarification is requested. 

3 recites the limitation "the hydrophobic composition" in line 5.  There is insufficient antecedent basis for this limitation in the claim.

9.	Claims 5 and 6 recite the limitation "the poly(vinylpyrrolidone/alkylene) polymer" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections – 35 U.S.C. 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claims 1-10, 12, and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roszell et al. (U.S. Patent No. 8,318,818) in view of Smith (U.S. Patent Application Publication No. 2015/0126595).
	Roszell et al. teach a topical composition comprising a hydrophobic/hydrophilic polymer composition comprising a hydrophobic polymer including poly(vinylpyrrolidone/alkylene) polymer wherein the alkylene group contains at least about 10 carbon atoms. The hydrophilic polymer includes poly(maleic acid/methylvinylether) having a weight average molecular weight of at least 50,000.  See column, lines 56-67 and column 2 lines 1-10.  The hydrophobic polymer composition can include a mixture of two different poly(vinylpyrrolidone/alkylene) polymers including the first poly(vinylpyrrolidone/alkylene) polymer in an amount of 5 to 54 wt% of the hydrophobic polymer composition.  See column 2, lines 11-23.  The poly(vinylpyrrolidone/alkylene) polymer comprises poly(vinylpyrrolidone/1-eicosene) polymer 
	Roszell et al. do not teach cannabidiol (CBD) and tetrahydrocannabinol (THC).  
	Smith teaches a transdermal composition comprising a pharmaceutically effective amount of cannabinoid for delivery to the bloodstream.  See abstract.  The composition may comprise one or more cannabinoids.  CBD and THC may be used in a 1:1 ratio.  See paragraph [0007].  The composition additionally comprises one or more excipients including skin penetration enhancers, emollients, thickening agents, etc.  See paragraph [0051].  The penetration enhancer is present in amounts of 0.1 to 20%.  See paragraph [0029]. The cannabinoids are present in an amount of 0.01 to 5%.  See paragraph [0081].
	It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to use cannabinoids as the active ingredients in Roszell et al. because Roszell et al. teach that suitable active agents include anti-inflammatory agents and Smith teaches that cannabinoids are effective to treat inflammation.  One would have been motivated, with a reasonable expectation of success, to increase cutaneous penetration of cannabinoids.  See Roszell et al., column 1, lines 31-34. It would have been well within the purview of the skilled artisan to modify the amounts of excipients, such as antioxidants, to achieve the optimal desired effect.  Since the combination of Roszell et al. and Smith make obvious the instant invention, the formulation should provide a sustained release of active agent over a period of at least 6 hours. 

12.	Claims 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roszell et al. (U.S. Patent No. 8,318,818) in view of Smith (U.S. Patent Application Publication No. 2015/0126595) as applied to claims 1-10, 12, and 16-17 above and further in view of Stinchcomb et al. (U.S. Patent No. 8,293,786).
	Neither Roszell et al. or Smith teach emollients in amounts of 1 to 5% and pH neutralizing agents. 
	Stinchcomb et al. teach cannabidiol prodrug formulations.  See abstract.  The cannabidiol can be combined with penetration enhancing agents including diethylene glycol monomethyl ether.  See column 12, lines 34-52.  Diethylene glycol monomethyl ether is present in amounts of 6%.  See column 13, lines 60-65.  The composition additionally comprises surfactants in amounts of 0.25-15%.  See column 14, lines 26-67.  The composition can include emollients in amounts of 1 to 30%.  See column 15, lines 37-61. The composition comprises neutralizing agents.  See column 13, lines 17-56.  A neutralizing agent is used to achieve a pH of 7.4.  See column 24, lines 39-49.  
	It would have been well within the purview of the skilled artisan as of the effective filing date to modify the amounts of additional ingredients, such as emollients, within known effective parameters, to achieve the optimal desired effect.  It would have been obvious to one of ordinary skill in the art as of the effective filing date to neutralize the pH of the formulation to ensure the composition is not too acidic or basic to have an adverse reaction with skin.  One would have been motivated, with a reasonable expectation of success, because Stinchcomb et al. teach neutralization to a pH of 7.4 for cannabinoid formulations. 

Conclusion
13.	No claims are allowed at this time.
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WORSHAM whose telephone number is (571)270-7434. The examiner can normally be reached Monday-Friday (8-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JESSICA WORSHAM/Primary Examiner, Art Unit 1615